DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 15-20 in the reply filed on October 26, 2022 is acknowledged.
Applicants’ arguments presented in their election dated October 26, 2022 is not found persuasive for the following reasons.
I – Arguments are generic without specifics
	Applicants contend that the “subject matter of all claims relate to one invention only or to a group of inventions so linked as to form a single general inventive concept, and thus meets the unity of invention requirements” (Response)
	This argument is not found persuasive because it is a reiteration of the statute without any fact associated with the case.  The Restriction Requirement mailed on August 28, 2022, on page 2 clearly identified what the shared technical feature between the instant invention of Group I and II and why this technical feature was not novel or was obvious based on prior art.
Applicants’ response does not address whether the shared technical feature determined by the Office is erroneous or why the cited art of record fails to render the shared technical feature non-novel or obvious over the prior art, other than simply reiterating PCT Rule 13.1 which is a general guidance.  
II – Lack of Unity is made based on the independent claims
	Next, Applicants state that the Office “does not establish that each and every feature of the subject matter that is common to claims 1-20 is known in the prior art”.
	Applicants are advised that lack of unity is not an anticipation rejection under 102.  There is no requirement that the lack of unity provide all feature of every claim pending.
	As a matter of fact, MPEP 1850(II) states the below:
“Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims.”

“If the independent claims avoid the prior art and satisfy the requirement of unity of invention, no problem of lack of unity arises in respect to any claims that depend on the independent claims.  In particular, it does not matter if a dependent claim itself contains a further invention.”

	In other words, when considering unity of invention, only the independent claims are considered and as stated above as well as shown in the Restriction Requirement and by the instant Office Action, claimed invention is not novel and/or are obvious over the prior art and the unity of invention is not present.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 26, 2022.
Applicants are advised of their rejoinder right under In re Ochiai.  Withdrawn process claims should be maintained in commensurate in scope of the elected product claims by amendment throughout prosecution.  Failure to do so will result in their loss to rejoinder.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS received on February 11, 2021 and June 6, 2022 are proper and are being considered by the Examiner.
Drawings
The drawings received on December 31, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recite the phrase, “the valve.”  The parent claim of 10 and 20 recite more than one valve.  Therefore, it is unclear to which of the many valves, “the valve” is referencing.
For the purpose of prosecution, phrase has been construed to refer to the “valves” to include all of the valves recited in their parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. (US 2012/0178091 A1, published July 12, 2012) in view of Jamshaid et al. (Trends in Analytical Chemistry, 2016, vol. 79, pages 344-362) and Aslanzadeh (Annals of Clinical & Laboratory Science, 2004, vol. 34, no. 4, pages 389-396).
Glezer et al. teach a device comprising a network of channels connecting various regions which are involved in sample processing, including amplification reaction of nucleic acids, and the detection region which detects the amplification products (see below, reproduced from Figure 2(a)):

    PNG
    media_image1.png
    615
    996
    media_image1.png
    Greyscale
As shown, the device comprises a sample processor (see the region where samples are processed), and a detector (see the detection zone), wherein the processor comprises a microfluidic tank (“PCR Reaction Zone”), a temperature controller (“PCR reaction zone comprises a first reaction temperature controlled zone”, section [0007]), a capture chip storage chamber (Detection Zone), and a cleaning solution storage chamber (“Reagent Chambers”).
	The microfluidic tank is provided with a reagent inlet and a reagent outlet (see PCR reaction zone has an inlet which connects to purification zone) and an outlet that connects to the reconstitution chamber, wherein the temperature controller is disposed on the microfluidic tank (“assay cartridge can include a plurality of distinct temperature controlled zones and the accompanying reader includes a cartridge tray with thermally isolated aluminum heating and/or cooling blocks … for each temperature controlled zone”, section [0156]).
	Also, as seen, the capture chip storage chamber (Detection Zone) is in communication with the reagent outlet of the microfluidic tank (the outlet from PCR reaction zone is fluidically connected to the inlet of the detection zone) through a channel, wherein the detection zone is formed in the recessed portion (see Figure 2a and 2b).
	In sum, Glezer et al. teach a device which comprises a plurality of regions in which various sample preparation steps are serially performed, by interconnected channels.
“method comprising the steps of: (i) metering a volume of sample from the sample chamber to the lysis chamber; (ii) metering a volume of lysis buffer from the lysis chamber to the lysis chamber; (iii) lysing the volume of sample; (iv) moving the lysate from the lysis chamber to the purification zone; (v) extracting nucleic acid from the lysate; (vi) purifying the nucleic acid; (vii) moving a purified nucleic acid mixture to the PCR reaction zone; (viii) contacting the purified nucleic acid mixture with one or more PCR reagents … (x) contacting the amplified product mixture with a detection reagent; (xi) moving the mixture formed in step (x) to the detection zone; and (xii) measuring a signal from the detection zone” (section [0010] to section [0022])

Therefore, what is clear from Glezer et al., the artisans taught a device which is configured to accept a sample, then extract, purify the nucleic acids therefrom, to amplification of said nucleic acids, their labeling, and detection, all on a single device, wherein the processes are controlled by interconnecting channels.
Glezer et al. also teach that their detection of the amplification product involves a “sandwiching” formation, which involves, immobilized capture probes on a detection region that is annealed to the amplification product, which is also annealed to a nucleic acid comprising a detectable label (see below reproduced from Figure 4):

    PNG
    media_image2.png
    613
    793
    media_image2.png
    Greyscale
The artisans teach that this detection is incorporated into the detection zone of their device (“Multiplexed ECL Hybridization Assay in Cartridge Format … amplified 1pg of genomic DNA … denatured product was combined with detection probes for the six target sequences and loaded onto an immunoassay cartridge holding an array of capture probes for the same targets …”, section [0201]).
	Lastly, Glezer et al. teach that the device employs necessary components, such as “temperature monitors or controllers, pumps, valves” (section [0070], also, “fast-acting solenoid relief valve”, section [0159]) for their purpose, as well as a waste collection chamber (see above).
	Glezer et al., however, do not teach their device having the configuration as presently recited (reflected in Figure 1 or Figure 2) having the various compartments connected in a certain configuration via their channels.
	In addition, Glezer et al. do not employ a magneto-sensitive detector, and consequently do not provide a DNA-modified magnetic bead as the detector oligo in their “sandwich” detection form.
	Glezer et al. also do not teach that nuclease reagent is provided to the chamber (i.e., microfluidic tank) in which the amplification takes place via a microchannel connected thereto.
	Jamshaid et al. teach various modes of detection which can be performed on a microfluidic device (i.e., lab-on-a-chip), wherein the artisans evidence the knowledge in the art of using magneto-sensitive detection (“[m]agnetic particles … are also successfully being exploited as a carrier of biomolecules in microsystems, microfluidics, lab-on-a-chip and for detection in specific biosensors”, Abstract).
	Jamshaid et al. teach that DNA target can be labeled with a magnetic bead (i.e., Magnetic NanoTag) and hybridized to a capture DNA probe immobilized on a detector surface (see Figure 14, below):

    PNG
    media_image3.png
    252
    708
    media_image3.png
    Greyscale

	Aslanzadeh teaches a method of utilizing a nuclease (UNG) during RT-PCR reaction, so are to prevent carry-over contamination during PCR amplification:
“Uracil-N-glycosylase (UNG) … is now the most widely used contamination control technique … the newly synthesized amplicons contain dUTPs, they are susceptible to hydrolysis by the bacterial enzyme UNG … addition of this enzyme to the amplification mix allows selective hydrolysis and removal of the contaminating amplification products from the PCR mix” (page 391, 2nd column, 2nd paragraph)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glezer et al., Jamshaid et al. and Aslandzadeh, thereby arriving at the invention as claimed for the following reasons.
As discussed above and evidenced by Glezer et al., providing a device on which to perform series of well-known steps involved in sample preparation and detection has been known in the art, routinely referred to as “Lab-on-a-Chip”.
Instantly claimed device is configured to perform such routine steps performed in the art, utilizing the reagent chambers which are connected to reaction chamber via microchannels and valves.  Specifically, the instantly claimed device comprises chambers which are directed to receiving a sample, extracting/isolating DNA from the sample, amplification of the isolated DNA, detection of the amplified DNA, which Glezer et al. also perform.
The notable exception is in Glezer et al.’s detection zone, wherein the artisans employ DNA detection probes labeled with electrochemical moiety whereas the instantly claimed device employs a magnetic-sensor which require that the DNA detection probes be labeled with magnetic beads.
However, such mode of detection has been well-known and established in teh art as evidenced by Jamshaid et al.:
“Magnetoresistive sensors, which detect the presence of magnetic particles on the surface of electronic device, are sensitive to change in magnetic fields on their surfaces.  Basically, there are two methods by which magnetic particles can be bound to sensor surface; (a) indirect labeling (sandwich type binding); and (b) direct labeling” (page 353, 2nd column)

Therefore, one of ordinary skill in the art would have had a reasonable motivation to combine the teachings of Glezer et al. with the teachings of Jamshaid et al. so as to detect the amplification products produced in the device of Glezer et al. via magnetic sensor by employing DNA probes which are labeled with magnetic particles instead of the electrochemical labels, yielding a predictable result of detection, which would have further motivated said one of ordinary skill in the art to place said magnetic label DNA probes in an appropriate reagent chamber which can be delivered into the detection zone via its microchannel.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
As to adding a chamber comprising a nuclease to be delivered into the PCR reaction region of Glezer et al.’s device, doing so would have been obvious so as to prevent carry-over contamination from previous amplification assays.  
Lastly, it is determined the actual placements of the chambers and the channels connecting them, as well as the valves placed for manipulating the sample processing steps are not deemed inventive because their placements are obvious in view of the order of the steps which are known in the art to be routinely performed.  For example, a DNA sample collected should be fluidically connected to a chamber in which the isolated DNA is to be amplified and this chamber should be fluidically connected to a detection zone where the amplified products are detected.  The chambers comprising the detection reagents, such as DNA-labeled magnetic beads should also be fluidically connected to the detection zone so as to deliver the reagents necessary for detection.  As to the use of valves for controlling the reagent delivery, such would have been well-within the purview of the ordinarily skilled artisan who would have known to control the flow of the necessary reagents to perform the desired steps.  For example, one of ordinary skill in the art would want to prevent the flow of sample in the DNA extraction into the DNA collection chamber until the DNA extraction has been completed; the flow of the amplification reagent into the detection zone be prevented before the amplification reaction is completed, and prevent the DNA-labeled magnetic beads from flowing into the detection zone comprising the capture chip until the amplification products have been delivered.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
	For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        December 16, 2022
/YJK/